Order filed February 15, 2013




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-11-01081-CV
                                  ____________

                      VICTORIA V. OCHSNER, Appellant

                                       V.

                       PRESTON A. OCHSNER, Appellee


                     On Appeal from the 247th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2001-54131

                                   ORDER

      The clerk’s record was filed March 15, 2012. Our review has determined
that a relevant item has been omitted from the clerk’s record. See Tex. R. App. P.
34.5(c). The record does not contain the request to court reporter to prepare
reporter’s record.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before 10 days from the date of this order, containing the request to
court reporter to prepare reporter's record.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM